        Case: 4:18-cv-00118-JMV Doc #: 54 Filed: 11/15/19 1 of 2 PageID #: 191




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DIANNE LODEN, individually and
on behalf of all wrongful death beneficiaries
of JEFFREY A. DAVIS                                                                    PLAINTIFF

VS.                                                       Civil Action No. 4:18cv118-DMB-JMV

MISSISSIPPI DEPARTMENT OF
CORRECTIONS; CENTURION OF
MISSISSIPPI, LLC; and
DEFENDANTS DOES 1-10                                                                DEFENDANTS

                                    ORDER OF DISMISSAL

       Before the Court is Plaintiff Dianne Loden’s Unopposed Motion for Entry of a Proposed

Agreed Order of Dismissal with Prejudice.       See Doc. #53. Being advised of the Motion, the

Motion’s unopposed nature, and the remaining parties’ settlement, the Court finds the Motion

should GRANTED and this matter should be finally closed on the docket.

       IT IS THEREFORE ORDERED that this case is hereby dismissed with prejudice as to

all parties. If any party fails to execute or comply with the settlement agreement, an aggrieved

party or parties may reopen the case to enforce the settlement agreement. If successful, all

additional attorney’s fees and costs from this date shall be awarded to the aggrieved party or parties

against the party failing to execute or comply with the settlement agreement.

       This Court specifically retains jurisdiction to enforce the settlement agreement.

       SO ORDERED, this the 15th day of November, 2019.

                                                      /s/ Jane M. Virden_____________________
                                                      UNITED STATES MAGISTRATE JUDGE


Agreed to and Approved by:

/s/ Stevie F. Rushing
        Case: 4:18-cv-00118-JMV Doc #: 54 Filed: 11/15/19 2 of 2 PageID #: 192




Stevie Rushing (MSB# 105534)
Michael J. Bentley (MSB# 102631)
Molly M. Walker (MSB# 100689)
 Bradley Arant Boult Cummings, LLP One Jackson Place
188 East Capitol Street, Suite 1000
PO Box 1789
Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000

Attorneys for Defendant Centurion of Mississippi, LLC



/s/_Jeff V. Hester_________________
Jefferson V. Hester, MSB No. 104904
Jeffrey D. Leathers, MSB No. 100082

Attorneys for Plaintiff
